Case 2:19-cv-01098-JDC-KK Document 4 Filed 10/25/19 Page 1 of 2 PageID #: 13




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

CLIFTON J. PAPPION                                       CIVIL ACTION No. 19-1098

v.                                                       JUDGE JAMES D. CAIN, JR.

PHILLIPS 66 COMPANY                                      MAGISTRATE JUDGE
                                                         KATHLEEN KAY



           PHILLIPS 66 COMPANY’S CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Phillips 66 Company files this corporate

disclosure statement. Phillips 66 Company is a wholly owned subsidiary of Phillips 66. At this

time, no one stockholder owns ten percent (10%) or more of Phillips 66.


                                               Respectfully submitted:



                                               /s/ Scott D. Huffstetler
                                               Scott D. Huffstetler, (#28615)(T.A.)
                                               scott.huffstetler@keanmiller.com
                                               Chelsea Gomez Caswell, (#35147)
                                               chelsea.caswell@keanmiller.com
                                               KEAN MILLER LLP
                                               400 Convention Street, Suite 700
                                               P. O. Box 3513 (70821-3513)
                                               Baton Rouge, LA 70802
                                               Telephone: (225) 387-0999
                                               Facsimile: (225) 388-9133

                                               Attorneys for Phillips 66 Company




20219259_1.docx
Case 2:19-cv-01098-JDC-KK Document 4 Filed 10/25/19 Page 2 of 2 PageID #: 14




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically with the Clerk of

Court using the CM/ECF system. Notice of this filing will be sent to the following, by operation

of the Court’s electronic filing system:

         Dianne Hill
         d9hill@yahoo.com
         1401 Hudson Lane, Suite 137
         Monroe, LA 71201

         Baton Rouge, Louisiana this 25th day of October, 2019.

                                       /s/Scott D. Huffstetler
                                        Scott D. Huffstetler




                                                 2
20219259_1
